

117 S1054 IS: Taiwan Relations Reinforcement Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1054IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Rubio (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo support United States policy toward Taiwan.1.Short titleThis Act may be cited as the Taiwan Relations Reinforcement Act of 2021.2.FindingsCongress makes the following findings:(1)The Taiwan Relations Act of 1979 (Public Law 96–8) and the Six Assurances, first articulated by President Ronald Reagan in 1982, are both cornerstones of United States relations with Taiwan, formally known as the Republic of China (ROC).(2)The People’s Republic of China (PRC) and Taiwan have been ruled without interruption by separate governments since 1949, and Taiwan has not been subjected to rule by the PRC at any point since the PRC was first established in 1949.(3)The so-called One China Policy of the United States Government is not the same as the One China principle espoused by the People’s Republic of China.(4)Threats and actions by the Government of the People’s Republic of China to unilaterally determine Taiwan’s future through non-peaceful means, including the direct use of force, military coercion, economic boycotts or embargoes, and efforts to internationally isolate or annex Taiwan, would undermine stability in the Taiwan Strait and are of grave concern to the United States Government.(5)The Chinese Communist Party’s (CCP) global influence operations and efforts to exert sharp power have sought to diplomatically undermine the legitimacy of the democratically elected Government of Taiwan, intimidate the people of Taiwan, and force Taiwan’s diplomatic partners to abandon it.(6)The force modernization program and military buildup of the CCP-controlled People’s Liberation Army poses a serious challenge to the balance of power in the Indo-Pacific region, including the Taiwan Strait, and to United States national security interests as a Pacific power. (7)Cultural and educational exchanges between the United States and Taiwan are a key component of building and strengthening bilateral people-to-people ties and provide important, high-quality learning opportunities for students interested in politics, history, language, and culture.(8)Taiwan is an important trading partner for the United States, representing the 10th largest market for United States exports in 2019.(9)April 10, 2020, marked the 41st anniversary of the Taiwan Relations Act of 1979 (Public Law 96–8). 3.Sense of CongressIt is the sense of Congress that—(1)the United States Government should strengthen cooperation with the military of Taiwan under the framework of the Taiwan Relations Act (Public Law 96–8) and the Six Assurances with consideration of the ongoing military buildup in China and the imbalance in the security environment in the Taiwan Strait;(2)the United States Government should urge Taiwan to increase its own investments in military capabilities that support implementation of its asymmetric defense strategy;(3)the United States Government should promote dignity and respect for its Taiwanese counterparts, who represent more than 23,000,000 citizens, by using the full range of diplomatic and financial tools available to promote Taiwan’s inclusion and meaningful participation in international organizations as well as in bilateral and multilateral security summits, military exercises, and economic dialogues and forums; and(4)in order to deepen economic ties and advance the interests of the United States, the United States Government should prioritize the negotiation of a free trade agreement with Taiwan that provides high levels of labor rights and environmental protection as soon as possible. 4.A twenty-first century partnership with Taiwan(a)Statement of policyIt is the policy of the United States to create and execute a plan for enhancing its relationship with Taiwan by forming a robust partnership that meets the challenges of the 21st century, fully accounts for Taiwan’s democratization, and remains faithful to United States principles and values in keeping with the Taiwan Relations Act and the Six Assurances.(b)Interagency Taiwan policy task forceNot later than 90 days after the date of the enactment of this Act, the President shall create an interagency Taiwan policy task force consisting of senior officials from the Office of the President, the National Security Council, the Department of State, the Department of Defense, the Department of the Treasury, the Department of Commerce, and the Office of the United States Trade Representative.(c)ReportThe interagency Taiwan Policy Task Force established under subsection (b) shall submit an annual unclassified report with a classified annex to the appropriate congressional committees outlining policy and actions to be taken to create and execute a plan for enhancing our partnership and relations with Taiwan.5.American Institute in TaiwanThe position of Director of the American Institute in Taiwan’s Taipei office shall be subject to the advice and consent of the Senate, and effective upon enactment of this Act shall have the title of Representative.6.Supporting United States educational and exchange programs with Taiwan(a)Statement of policyIt is the policy of the United States to support United States educational and exchange programs with Taiwan, including by authorizing such sum as may be necessary to promote the study of Chinese language, culture, history, and politics in Taiwan.(b)Establishment of the United States-Taiwan Cultural Exchange FoundationThe Secretary of State shall establish a new United States-Taiwan Cultural Exchange Foundation, an independent nonprofit dedicated to deepening ties between the future leaders of Taiwan and the United States. The Foundation shall work with State and local school districts and educational institutions to send high school and university students to Taiwan to study the Chinese language, culture, history, politics, and other relevant subjects.(c)Partnering With TECROState and local school districts and educational institutions such as public universities shall partner with the Taipei Economic and Cultural Representative Office (TECRO) in the United States to establish programs to promote an increase in educational and cultural exchanges.(d)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on cooperation between the United States Government and the Taiwanese government to create an alternative to Confucius Institutes in an effort to promote freedom, democracy, universal values, culture, and history in conjunction with Chinese language education.7.Participation of Taiwan in international organizations(a)Statement of policyIt is the policy of the United States to promote Taiwan’s inclusion and meaningful participation in meetings held by international organizations.(b)Support for meaningful participationThe Permanent Representative of the United States to the United Nations and other relevant United States officials should actively support Taiwan’s membership and meaningful participation in international organizations.(c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on China’s efforts at the United Nations and other international bodies to block Taiwan’s meaningful participation and inclusion and recommend appropriate responses to be taken by the United States.8.Invitation of Taiwanese counterparts to high-level bilateral and multilateral forums and exercises(a)Statement of policyIt is the policy of the United States to invite Taiwanese counterparts to participate in high-level bilateral and multilateral summits, military exercises, and economic dialogues and forums.(b)Sense of CongressIt is the sense of Congress that—(1)the United States Government should invite Taiwan to regional dialogues on issues of mutual concern;(2)the United States Government and Taiwanese counterparts should resume meetings under the United States-Taiwan Trade and Investment Framework Agreement and reach a bilateral free trade agreement;(3)the United States Government should invite Taiwan to participate in bilateral and multilateral military training exercises; and(4)the United States Government and Taiwanese counterparts should engage in a regular and routine strategic bilateral dialogue on arms sales in accordance with Foreign Military Sales mechanisms, and the United States Government should support export licenses for direct commercial sales supporting Taiwan’s indigenous defensive capabilities. 9.Report on Taiwan Travel Act(a)List of high-Level visitsNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall, in accordance with the Taiwan Travel Act (Public Law 115–135), submit to the appropriate congressional committees a list of high-level officials from the United States Government that have traveled to Taiwan and a list of high-level officials of Taiwan that have entered the United States.(b)Annual reportNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report on implementation of the Taiwan Travel Act.10.Prohibitions against undermining United States policy regarding Taiwan(a)FindingCongress finds that the efforts by the Government of the People’s Republic of China (PRC) and the Chinese Communist Party to compel private United States businesses, corporations, and nongovernmental entities to use PRC-mandated language to describe the relationship between Taiwan and China are an intolerable attempt to enforce political censorship globally and should be considered an attack on the fundamental underpinnings of all democratic and free societies, including the constitutionally protected right to freedom of speech.(b)Sense of CongressIt is the sense of Congress that the United States Government, in coordination with United States businesses and nongovernmental entities, should formulate a code of conduct for interacting with the Government of the People's Republic of China and the Chinese Communist Party and affiliated entities, the aim of which is—(1)to counter PRC sharp power operations, which threaten free speech, academic freedom, and the normal operations of United States businesses and nongovernmental entities; and(2)to counter PRC efforts to censor the way the world refers to issues deemed sensitive to the Government of the People’s Republic of China and Chinese Communist Party leaders, including issues related to Taiwan, Tibet, the Tiananmen Square Massacre, and the mass internment of Uyghurs and other Turkic Muslims, among many other issues.(c)Prohibition on recognition of PRC claims to sovereignty over Taiwan(1)Sense of CongressIt is the sense of Congress that—(A)issues related to the sovereignty of Taiwan are for the people of Taiwan to decide through the democratic process they have established;(B)the dispute between the People’s Republic of China and Taiwan must be resolved peacefully and with the assent of the people of Taiwan;(C)the primary obstacle to peaceful resolution is the authoritarian nature of the PRC political system under one-party rule of the Chinese Communist Party, which is fundamentally incompatible with Taiwan’s democracy; and(D)any attempt to coerce the people of Taiwan to accept a political arrangement that would subject them to direct or indirect rule by the PRC, including a one country, two systems framework, would constitute a grave challenge to United States security interests in the region.(2)Statement of policyIt is the policy of the United States to oppose any attempt by the PRC authorities to unilaterally impose a timetable or deadline for unification on Taiwan.(3)Prohibition on recognition of PRC claims without assent of people of taiwanNo department or agency of the United States Government may formally or informally recognize PRC claims to sovereignty over Taiwan without the assent of the people of Taiwan, as expressed directly through the democratic process.(4)Treatment of Taiwan government(A)In generalThe Department of State and other United States Government agencies shall treat the democratically elected government of Taiwan as the legitimate representative of the people of Taiwan and end the outdated practice of referring to the government in Taiwan as the authorities. Notwithstanding the continued supporting role of the American Institute in Taiwan in carrying out United States foreign policy and protecting United States interests in Taiwan, the United States Government shall not place any restrictions on the ability of officials of the Department of State and other United States Government agencies from interacting directly and routinely with counterparts in the Taiwan government.(B)Rule of constructionNothing in this paragraph shall be construed as entailing restoration of diplomatic relations with the Republic of China, which were terminated on January 1, 1979, or altering the United States Government's position on Taiwan's international status.(d)Strategy To protect United States businesses and nongovernmental entities from coercionNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Commerce, the Secretary of the Treasury, and the heads of other relevant Federal agencies, shall submit an unclassified report, with a classified annex if necessary, to protect United States businesses and nongovernmental entities from sharp power operations, including coercion and threats that lead to censorship or self-censorship, or which compel compliance with political or foreign policy positions of the Government of the People's Republic of China and the Chinese Communist Party. The strategy shall include the following elements:(1)Information on efforts by the Government of the People's Republic of China to censor the websites of United States airlines, hotels, and other businesses regarding the relationship between Taiwan and the People's Republic of China.(2)Information on efforts by the Government of the People's Republic of China to target United States nongovernmental entities through sharp power operations intended to weaken support for Taiwan.(3)Information on United States Government efforts to counter the threats posed by Chinese state-sponsored propaganda and disinformation, including information on best practices, current successes, and existing barriers to responding to this threat.(4)Details of any actions undertaken to create a code of conduct pursuant to subsection (b) and a timetable for implementation.11.Strategy to respond to sharp power operations targeting Taiwan(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall develop and implement a strategy to respond to sharp power operations and the united front campaign supported by the Government of the People’s Republic of China and the Chinese Communist Party that are directed toward persons or entities in Taiwan.(b)ElementsThe strategy required under subsection (a) shall include the following elements:(1)Development of a response to PRC propaganda and disinformation campaigns and cyber-intrusions targeting Taiwan, including—(A)assistance in building the capacity of the Taiwan government and private-sector entities to document and expose propaganda and disinformation supported by the Government of the People's Republic of China, the Chinese Communist Party, or affiliated entities;(B)assistance to enhance the Taiwan government’s ability to develop a whole-of-government strategy to respond to sharp power operations, including election interference; and(C)media training for Taiwan officials and other Taiwan entities targeted by disinformation campaigns.(2)Development of a response to political influence operations that includes an assessment of the extent of influence exerted by the Government of the People's Republic of China and the Chinese Communist Party in Taiwan on local political parties, financial institutions, media organizations, and other entities.(3)Support for exchanges and other technical assistance to strengthen the Taiwan legal system’s ability to respond to sharp power operations.(4)Establishment of a coordinated partnership, through the Global Cooperation and Training Framework, with like-minded governments to share data and best practices with the Government of Taiwan on ways to address sharp power operations supported by the Government of the People's Republic of China and the Chinese Communist Party.12.Report on deterrence in the Taiwan StraitNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State and the Secretary of Defense shall submit to the appropriate congressional committees a joint report that assesses the military posture of Taiwan and the United States as it specifically pertains to the deterrence of military conflict and conflict readiness in the Taiwan Strait. In light of the changing military balance in the Taiwan Strait, the report should include analysis of whether current Taiwan and United States policies sufficiently deter efforts to determine the future of Taiwan by other than peaceful means. 13.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)Sharp powerThe term sharp power means the coordinated and often concealed application of disinformation, media manipulation, economic coercion, cyber-intrusions, targeted investments, and academic censorship that is intended—(A)to corrupt political and nongovernmental institutions and interfere in democratic elections and encourage self-censorship of views at odds with those of the Government of the People's Republic of China or the Chinese Communist Party; or(B)to foster attitudes, behavior, decisions, or outcomes in Taiwan and elsewhere that support the interests of the Government of the People's Republic of China or the Chinese Communist Party.